 


109 HR 3792 IH: Gasoline Availability Stabilization Reserve Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3792 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Brown of Ohio (for himself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment of a Gasoline Availability Stabilization Reserve, and for other purposes. 
 

1.Short titleThis Act may be cited as the Gasoline Availability Stabilization Reserve Act. 
2.Gasoline Availability Stabilization Reserve 
(a)Establishment 
(1)AuthorityThe Secretary of Energy shall establish a Gasoline Availability Stabilization Reserve (in this section referred to as the GAS Reserve) system with a total capacity of 20,000,000 barrels of regular unleaded gasoline. 
(2)Reserve sitesNot later than 1 year after the date of enactment of this Act, the Secretary shall determine a site for one GAS Reserve each in the Northeast and Midwest regions of the United States, and one in California. Such reserve sites shall be operational within 2 years after the date of enactment of this Act. The Secretary may establish two additional GAS Reserve sites at locations selected by the Secretary. 
(3)SecurityIn establishing the GAS Reserve under this section, the Secretary shall obtain the concurrence of the Secretary of Homeland Security with respect to physical design security and operational security. 
(b)Transportation planNot later than 2 years after the date of enactment of this Act, the Secretary of Energy shall transmit to the Congress, the Secretary of Homeland Security, and the Governor of each State in which a reserve will be sited a plan for the transportation of the contents of the GAS Reserve under this section to consumers in the event of an emergency sale under subsection (d). 
(c)Fill dateThe Secretary of Energy shall complete the process of filling the GAS Reserve under this section by March 1, 2007. 
(d)Emergency sale authorizationThe Secretary of Energy shall sell gasoline from the GAS Reserve if— 
(1)the Governor of a State transmits to the Secretary a written request for GAS Reserve emergency sales assistance which— 
(A)cites a physical disruption in the system supplying gasoline to the Governor’s State; and 
(B)demonstrates to the satisfaction of the Secretary that such disruption is likely to result in price volatility for retail gasoline markets in the Governor’s State; and 
(2)the Secretary determines that— 
(A)GAS Reserve emergency sales would mitigate gasoline price volatility in the Governor’s State; 
(B)GAS Reserve emergency sales would not have an adverse effect on the long-term economic viability of retail gasoline markets in the Governor’s State and adjacent States; 
(C)the physical disruption described in paragraph (1)(A) is likely to result in general economic disruption in the Governor’s State and adjacent States; and 
(D)GAS Reserve emergency sales would serve to stabilize gasoline prices, not suppress prices below long-term market trend levels. 
(e)Procedure 
(1)Secretary’s responseThe Secretary of Energy shall respond to a request transmitted under subsection (d)(1) within 10 days of receipt of a request by— 
(A)approving the request; 
(B)denying the request; or 
(C)requesting additional supporting information. 
(2)ApprovalIf the Secretary approves a request, the Secretary shall provide to the Governor a written notice of approval that includes— 
(A)a description of the GAS Reserve emergency sale plan; and 
(B)an explanation of the Secretary’s decision. 
(3)DenialIf the Secretary denies a request, the Secretary shall provide to the Governor a written notice of denial that includes an explanation of the Secretary’s decision. 
(4)Additional informationIf the Secretary requests additional information and the Governor does not respond for a period of 10 days, the Governor’s request shall be denied. If the Governor provides all requested additional information in timely manner, the Secretary shall approve or deny the request within 10 days after receipt of such information. 
(f)Maintenance transactionsThe Secretary of Energy is authorized to conduct purchases and sales of gasoline at wholesale for maintenance of the GAS Reserve system. In conducting maintenance transactions, the Secretary shall ensure that— 
(1)the GAS Reserve is available to respond to emergencies during periods of the annual gasoline market cycle when the Secretary expects demand to be highest; 
(2)the GAS Reserve does not contain gasoline for a period of time so long as to jeopardize its quality; and 
(3)maintenance transactions are timed so as to minimize their impact on the retail price of gasoline. 
(g)ReportsNot later than November 1 of each year, the Secretary of Energy shall transmit to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report on the GAS Reserve program, describing the physical status of GAS Reserve facilities, the program’s financial outlook, and the disposition of any emergency sales request received and any emergency sales conducted since the last report, and recommending any additional appropriations or technical changes appropriate to improve the program’s operation. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy such sums as may be necessary for construction and operation of the GAS Reserve for fiscal years 2006 through 2011. 
 
